DETAILED ACTION
	Claims 1-15 are pending.
Allowable Subject Matter
Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 recite a catalyst comprising a doped manganese oxide, a NiFe intercalation compound, and a carbon carrier.
Prior art Fiegler et al. (“Towards core-shell bifunctional catalyst particles for aqueous metal-air batteries: NiFe-layered double hydroxide nanoparticle coatings on γ-MnO2 microparticles” Fiegler et al. Electrochimica Acta Vol. 231, March 2017, pp. 216-222) teaches a NiFe/MnO2 oxygen reduction catalyst for an air cell.  Fiegler does not teach a carbon carrier and does not teach that the MnO2 is doped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB B MARKS/Primary Examiner, Art Unit 1729